Title: To James Madison from John Graham, 9 October 1813
From: Graham, John
To: Madison, James


Dear SirDept of State 9th Octr 1813.
The inclosed Letters were received this Morning. As they relate to an interesting subject and one that may require immediate attention I have thought it my Duty to forward them to you, without waiting for the return of the Secretary of State.
You will of course receive by this Mail from the war office, the official Report of our having got possession of Malden which was abandoned by the Enemy. With Sentiments of the most Respectful attachment I am Dear Sir Your Mo Obt Sert
John Graham
It is said today that the Republicans have succeeded in alleghany County if so they will have a Majority in the Legislature of Maryland on joint Ballot.
